Order, Supreme Court, New York County (William Davis, J.), entered September 8, 1995, which, inter alia, denied defendants-appellants’ cross motion to vacate the judgment of foreclosure on the grounds of lack of subject matter jurisdiction, unanimously affirmed, with costs.
We agree with the motion court that the use of the term "ground lease” to describe the leasehold interest foreclosed in *174this proceeding was proper and not a jurisdictional defect, inasmuch as the mortgage itself referred to this leasehold interest as a "ground lease”. Thus, plaintiff complied with the mandate of RPAPL 1405 (4). Concur — Ellerin, J. P., Wallach, Ross, Nardelli and Tom, JJ.